DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Tulino, on 7/18/2022.

The application has been amended as follows: 

Claim 1 (amended):  Electrical equipment comprising a cover, a circuit board, and a heatsink arranged to dissipate heat produced by the circuit board outwards from the electrical equipment, the heatsink comprising at least one free fin and two fastener fins, the free fin(s) is/are positioned between the fastener fins, the cover is generally cylindrical in shape, having an opening that extends over the entire length of the cover, the opening being defined between two lateral ends of the cover, the cover comprising two longitudinal splines that extend from an inside surface of the cover and each of which runs along an edge of a respective one of the lateral ends, the cover being arranged in such a manner that, when the electrical equipment is assembled, the cover surrounds the electrical equipment and the two lateral ends of the cover are snap-fastened to the two fastener fins, the longitudinal splines being resiliently engaged with the fastener fins, and the free fin(s) [[extend(s)]] extending outwards from the electrical equipment without being covered by the cover

Claim 2 (canceled).
Claim 3 (canceled).

Claim 4 (amended):  The electrical equipment according to claim [[3]] 1, wherein 

Claim 11 (amended):  A method of constructing electrical equipment according to claim [[3]] 1, the method comprising the steps of: 
installing the circuit board and the heatsink; 
spacing apart the two lateral ends of the cover; 
surrounding the electrical equipment with the cover; and
snap-fastening the two lateral ends of the cover onto the two fastener fins.
Claim 12 (amended):  A method of dismantling electrical equipment according to claim [[3]] 1, the method comprising the steps of: 
undoing the snap-fastening between the two fastener fins and the two lateral ends of the cover; and
removing the cover from the electrical equipment.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Suzuki et al. (US Pub. 20180192526) discloses an electrical equipment comprising a cover, a circuit board, and a heatsink arranged to dissipate heat produced by the circuit board outwards from the electrical equipment, the heatsink comprising at least one free fin and two fastener fins, the free fin(s) is/are positioned between the fastener fins, and the free fin(s) extending outwards from the electrical equipment without being covered by the cover.  
However, Suzuki fails to teach the combination of an electrical equipment comprising a cover, a circuit board, and a heatsink arranged to dissipate heat produced by the circuit board outwards from the electrical equipment, the heatsink comprising at least one free fin and two fastener fins, the free fin(s) is/are positioned between the fastener fins, the cover is generally cylindrical in shape, having an opening that extends over the entire length of the cover, the opening being defined between two lateral ends of the cover, the cover comprising two longitudinal splines that extend from an inside surface of the cover and each of which runs along an edge of a respective one of the lateral ends, the cover being arranged in such a manner that, when the electrical equipment is assembled, the cover surrounds the electrical equipment and the two lateral ends of the cover are snap-fastened to the two fastener fins, the longitudinal splines being resiliently engaged with the fastener fins, and the free fin(s) extending outwards from the electrical equipment without being covered by the cover.  The distinct features, as disclosed in independent claim 1, render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654